UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): DECEMBER 11, 2007 FIRST MID-ILLINOIS BANCSHARES, INC. (Exact name of registrant as specified in its charter) Delaware 0-13368 37-1103704 (State of other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 1515 CHARLESTON AVENUE MATTOON, IL 61938 (Address of principal executive offices) (Zip Code) (217) 234-7454 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. On December 11, 2007, theCompensation Committee approved a form ofStock Option Agreement, a copy of which is attached to this Report as Exhibit 10.1 and incorporated herein by reference. The form ofStock Option Agreement was approved pursuant to the Company's2007 Stock Incentive Plan for use in grantingstock options under the2007 Stock Incentive Plan. If the optionee's employment is terminated due to retirement, death or disability, the optionwill become fully exercisable andwillcontinue to be exercisable until the earlier of 12 months from the date of such termination or the date the option expires by its terms. If the optionee's employment is terminated for cause, the optionwill expire and no portionwill be exercisable. If during the term of employment, or during any period following such employment in which the option continues to be exercisable, the optionee engages in competition or solicitation with respect to the Company or any subsidiary without the consent of the Company, the optionwill expire and no portionwill be exercisable. If the optionee’s employment terminates for any reason other than as described above, the then outstanding and vested portion of the optionwill continue to be exercisable until the earlier of three months after the date of such termination or the date the option expires by its terms. Additionally, in the event of a change of control of the Company, the optionwill become fully exercisable. Item 9.01. Financial Statements and Exhibits (d)Exhibits Exhibit 10.1 – 2007 Stock Incentive Plan Stock Option Agreement SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has dully caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST MID-ILLINOIS BANCSHARES, INC. Dated: December 12, 2007/s/ William S. Rowland William S. Rowland Chairman and Chief Executive Officer INDEX TO EXHIBITS Exhibit Number Description 10.1 2007 Stock Incentive Plan Stock Option Agreement
